OPINION
PER CURIAM.
The appeal is from an order revoking probation granted in a conviction for receiving and concealing stolen property, with the punishment assessed at six (6) years.
Sentence was pronounced on June 20, 1969, and notice of appeal was given on July 15, 1969.
Notice of appeal was not given within the time prescribed by Article 44.08(c), Vernon’s Ann.C.C.P., and there is nothing in the record to show that the trial court for good cause shown permitted the giving of such notice after the 10 days allowed had expired.
The appeal is dismissed.